Citation Nr: 0925816	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  08-04 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	James T. Runyon, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, R. O., M. O., and R. H.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from March 1951 to December 
1952.  He received various decorations evidencing combat 
including the Combat Infantry Badge and the Purple Heart 
Medal.  The Veteran died in December 2004.  The appellant 
seeks benefits as the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 RO rating decision 
that denied entitlement to DIC benefits under the provisions 
of 38 U.S.C.A. § 1318.  In April 2009, the appellant 
testified at a Travel Board hearing at the RO.  


FINDINGS OF FACT

1.  The Veteran died in December 2004.  

2.  The Veteran was not evaluated as being totally disabled 
as a result of a service-connected disability (or based on 
unemployability) for 10 continuous years immediately 
preceding death, was not rated as being totally disabled 
continuously for a period of no less than five years from the 
date of separation from service, nor was he a former prisoner 
of war who died after September 30, 1999.  




CONCLUSION OF LAW

The criteria for DIC under the provisions of 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered whether the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002), is applicable to this claim.  
The Board finds that because the claim at issue is limited to 
statutory interpretation, the notice provisions do not apply 
in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 
(2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  
Accordingly, the Board finds no prejudice toward the 
appellant in proceeding with the adjudication of her claim.

Analysis

Where a veteran's death is not determined to be service- 
connected, a surviving spouse may still be entitled to 
benefits.  Under 38 U.S.C.A. § 1318(a) (West 2002), benefits 
are payable to the surviving spouse of a "deceased veteran" 
in the same manner as if the death were service-connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of 
compensation, or for any reason (including receipt of 
military retired pay or correction of a rating after the 
veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation, at the time of death for service-connected 
disabilities rated totally disabling.  For the benefits to be 
awarded to the appellant, the Veteran's service-connected 
disabilities must have either been continuously rated totally 
disabling for 10 or more years immediately preceding death or 
continuously rated totally disabling for at least five years 
from the date of the veteran's separation from service.  The 
total rating may be schedular or based on unemployability.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2007); Nat'l Org. of 
Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 314 
F.3d 1373 (Fed. Cir. 2003).  

In this case, at the time of the Veteran's death, he was 
service-connected for a lumbar spine disability (rated 60 
percent); residuals of a shell fragment wound to the lumbar 
area with damage to Muscle Group XX (rated 40 percent); 
residuals of a shell fragment wound of the right buttock with 
damage to Muscle Group XVII (rated 20 percent); residuals of 
shell fragment wound of the left thigh with damage to Muscle 
Group XV (rated 10 percent); residuals of a shell fragment 
wound of the right hand with damage to Muscle Group IX (rated 
10 percent); a thoracic spine disability (rated 10 percent); 
a scar of the right lower back (rated 10 percent); a scar of 
the left buttock (rated 0 percent); a scar of the right thigh 
(rated 0 percent); a scar of the right arm (rated 0 percent); 
and for scars of the right calf and right ankle (rated 0 
percent).  The combined disability rating was 90 percent from 
December 6, 1996.  The Veteran had also been assigned a total 
disability rating based on individual unemployability (TDIU 
rating), effective December 6, 1996, or for approximately 
eight years.  

Here, the Veteran submitted a claim for increased rating on 
December 6, 1996, and that is the date from which the RO 
awarded the 90 percent combined rating and TDIU.  Review of 
the claims file reveals that there are very few documents 
corresponding with the period from the date of the April 1953 
decision that awarded service connection and a combined 50 
percent rating from the date of separation from service, and 
the December 1996 claim for increase.  The only documents 
from this period were those pertaining to the veteran's 1994 
correspondence with VA relating to the Veteran's change in 
marital status.

While the Board does not doubt that the Veteran was a strong 
man who may very well have suffered with a great degree of 
disability for some time prior to his 1996 claim for 
increase, the fact remains that there is absolutely nothing 
in the claims file or in the testimony provided by the 
appellant and witnesses at the hearing that can change the 
fact that the veteran's service-connected disabilities were 
only rated totally disabling for eight years prior to his 
death.  The law and regulations pertaining to these benefits 
are quite clear and they dictate the outcome in this matter. 

As the Veteran's service-connected disabilities were not 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of his 
separation from service, the "totally disabling" requirement 
under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 has not been 
met.  Additionally, the Veteran was not a former prisoner of 
war who died after September 30, 1999.  

Accordingly, although the Board is sympathetic to the 
appellant in this matter, her claim under 38 U.S.C.A. § 1318 
must be denied for lack of legal merit.  Cacalda v. Brown, 9 
Vet. App. 261 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


